Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 2002, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he did not comply with the reporting requirements.
*1004Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant failed to comply with the reporting requirements. The record establishes that claimant refused to comply with the Department of Labor’s request that he disclose the. name of his last employer. As this information is a necessary prerequisite to eligibility for benefits, and claimant failed to provide any justifiable reason why such information should not be disclosed, the Board’s decision will not be disturbed (see 12 NYCRR 473.1 [f]; see generally Matter of Alderman [Levine], 52 AD2d 655 [1976]). We have reviewed claimant’s remaining contentions, including that he did not receive adequate notice of the issues to be decided and other alleged hearing irregularities, and find them to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.